      Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 1 of 28



                        UNITED STATES DISTRICT COURT
                      IN THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


DATA SCAPE LIMITED,
                                                  C.A. No. 6:19-cv-00314
               Plaintiff,

       v.
                                                  JURY TRIAL DEMANDED
AMAZON.COM, INC.; and AMAZON
DIGITAL SERVICES, LLC,


               Defendants.


                   COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Data Scape Limited (“Plaintiff,”

“Data Scape”) makes the following allegations against Defendants Amazon.com, Inc., and

Amazon Digital Services, LLC (collectively, “Defendant” or “Amazon”):

                                        PARTIES

       1.      Data Scape is a company organized under the laws of Ireland with its office

located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

       2.      On information and belief, Defendant Amazon Digital Services, LLC is a

Delaware limited liability company with a principal place of business at 410 Terry Avenue

North, Seattle, Washington 98109. Amazon Digital Services, LLC can be served with

process through its registered agent, the Corporation Services Company, 2711 Centerville

Road, Suite 400, Wilmington, Delaware 19808.

       3.      On information and belief, Defendant Amazon.com, Inc. is a Delaware

corporation with its principal office at 410 Terry Avenue North, Seattle, WA 98109.

Amazon.com can be served through its registered agent, Corporation Service Company,


                                             1
      Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 2 of 28



2711 Centerville Rd., Wilmington, DE 19808. Amazon.com, Inc. is the parent company of

Amazon Digital Services, LLC. Amazon.com, Inc., and Amazon Digital Services, LLC are

collectively referred herein as “Amazon.”

       4.      Amazon has a regular and established place of business including, e.g.,

distribution facilities, employees, and other business. For example, Amazon has a

fulfillment center at 2093, 2209 Rutland Drive., Austin, TX 78758. Further, Amazon

currently employs over 5,600 workers in the Austin area and has plans to add over 800

additional     jobs.    https://www.statesman.com/news/20190328/amazon-plans-austin-

expansion-that-will-add-800-jobs. Further, Amazon’s website lists over 300 jobs available

in the Austin area. https://www.amazon.jobs/en/locations/austin. Amazon offers its

products and services, including those accused herein of infringement, to customers located

in Austin. Amazon derives financial benefits through its business in Austin.

                             JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       6.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within the Western District of Texas giving rise to this action

and has established minimum contacts with this forum such that the exercise of jurisdiction

over Defendant would not offend traditional notions of fair play and substantial justice.

Each defendant, directly and through subsidiaries or intermediaries, has committed and

continues to commit acts of infringement in this District by, among other things, offering

to sell and selling products and/or services that infringe the asserted patents.




                                              2
      Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 3 of 28



       7.      Venue is proper in this district under 28 U.S.C. § 1400(b). Defendant has

established places of business in the Western District of Texas. Defendant is registered to

do business in Texas. Upon information and belief, each Defendant has transacted business

in this District and has committed acts of direct and indirect infringement in this District.

                                         COUNT I

                 INFRINGEMENT OF U.S. PATENT NO. 10,277,675

       8.      Data Scape is the owner by assignment of United States Patent No.

10,277,675 (“the ’675 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’675 Patent was duly and legally issued

by the United States Patent and Trademark Office on April 30, 2019. A true and correct

copy of the ’675 Patent is included as Exhibit A.

       9.      Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’675 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., without limitation, Amazon’s products and

services, e.g., Amazon Kindle, Amazon Photo, Amazon Drive, Amazon Prime Music,

Amazon Music Unlimited, Amazon devices on which they operate (e.g., Fire, Echo, Kindle,

Amazon servers, etc.), and all versions and variations thereof since the issuance of the ’675

Patent (“Accused Instrumentalities”).

       10.     Defendant has directly infringed and continues to infringe the ’675 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business




                                              3
      Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 4 of 28



purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       11.     For example, the Accused Instrumentalities infringe Claim 1 (and certain of

its dependents) of the ’675 Patent. Only Claim 1 and certain of its dependent claims are

asserted in this action. One non-limiting example of the Accused Instrumentalities’

infringement is presented below:

       12.     The Accused Instrumentalities include “a communication system including

a first apparatus having a first hardware storage medium, and a second apparatus.” For

example, the Accused Instrumentalities communicate and transfer a document stored on

one device (e.g. desktop computer, laptop computer, tablet, mobile smart phone, server

with Amazon software) to another device (e.g. desktop computer, laptop computer, tablet,

mobile smart phone, server with Amazon software):




https://www.amazon.com/gp/help/customer/display.html?nodeId=20209827.


                                             4
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 5 of 28



       13.     The Accused Instrumentalities include “a second apparatus comprising a

second hardware storage medium configured to store management information of data to

be transferred to said first storage medium.” For example, Amazon Drive client (e.g., on a

desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server both include storage

and are each an example of a first storage medium and are also each an example of a second

storage medium. The second storage medium is configured to store management

information, including, e.g., one or more of the information depicted below.




https://little418.com/2017/07/moving-out-of-amazon-drive.html

       14.     The Accused Instrumentalities include “a second apparatus comprising a

hardware interface configured to communicate data with said first apparatus. For example,

the Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon

Drive server each includes a communicator configured to communicate with each other.




                                            5
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 6 of 28



       15.      The Accused Instrumentalities include “a second apparatus comprising a

processor configured to detect whether said first apparatus and said second apparatus are

connected.” For example, Amazon Drive client (e.g., on a desktop, laptop, smart phone,

tablet, etc.) and Amazon Drive server each includes a detector that detects whether they

are connected. For example, below screen capture from an Amazon Drive client indicates

whether there is any “internet connection.”




       16.      The Accused Instrumentalities include “a second apparatus comprising a

processor configured to select certain data to be transferred.” For example, Amazon Drive

client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server each

includes an editor configured to select certain data to be transferred and to edit the




                                              6
      Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 7 of 28



management information based on the selection. For example, Amazon Drive client allows

such a selection, as illustrated below.




                                          7
      Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 8 of 28



         17.   The Accused Instrumentalities include “a second apparatus comprising a

processor configured to edit said management information based on said selection without

regard to the connection of said first apparatus and said second apparatus.” For example,

Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon

Drive server each includes an editor configured to select certain data to be transferred and

to edit the management information based on the selection without regard to the connection

to each other. For example, Amazon Drive client allows such a selection, as illustrated

below.




                                             8
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 9 of 28




       18.    The Accused Instrumentalities include “a second apparatus comprising a

processor configured to compare said management information edited by said processor

with management information of data stored in said first storage medium.” For example,

management information, including, e.g., one or more of the information depicted below,

are compared to transmit data based on result of the comparison.




                                            9
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 10 of 28




https://little418.com/2017/07/moving-out-of-amazon-drive.html

       19.     The Accused Instrumentalities include “a second apparatus comprising a

processor configured to transmit the selected data stored in said second apparatus to said

first apparatus via said hardware interface based on said management information edited

by said processor when said processor detects that said first apparatus and said second

apparatus are connected based upon a result of the comparison.” For example, Amazon

Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server

each includes a controller configured to control transfer of the selected data based on the

management information edited by the editor when the detector detects that the two are

connected.




                                            10
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 11 of 28




       20.     Defendant has had knowledge of the ’675 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’675 Patent.

       21.     Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’675 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’675 Patent.


                                             11
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 12 of 28



       22.     For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’675 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’675 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’675 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’675 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’675 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’675 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’675 Patent, in violation of 35 U.S.C. § 271(b).

       23.     For similar reasons, Defendant also infringes the ’675 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components




                                            12
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 13 of 28



outside of the United States in a manner that would infringe the ’675 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware and

software components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to combine multiple

Teradata servers into an infringing system) outside of the United States

       24.     Defendant has also infringed, and continues to infringe, claims of the ’675

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’675 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’674 Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’675 Patent, in violation of 35 U.S.C. § 271(c).

       25.     Defendant also indirectly infringes the ’675 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’675 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’675 Patent if such




                                             13
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 14 of 28



combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware and software components that are especially made or especially adapted for

use in the Accused Instrumentalities, where such hardware and software components are

not staple articles or commodities of commerce suitable for substantial noninfringing use,

knowing that such components are so made or adapted and intending that such components

are combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple Teradata servers into infringing systems,

and enabling and configuring the infringing functionalities of the Accused

Instrumentalities.

       26.     As a result of Defendant’s infringement of the ’675 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for each

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by each Defendant, together with interest and costs as fixed by the Court.

                                        COUNT II

                 INFRINGEMENT OF U.S. PATENT NO. 10,027,751

       27.     Data Scape is the owner by assignment of United States Patent No.

10,027,751 (“the ’751 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’751 Patent was duly and legally issued




                                             14
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 15 of 28



by the United States Patent and Trademark Office on July 17, 2018. A true and correct

copy of the ’751 Patent is included as Exhibit B.

       28.     Defendant has offered for sale, sold and/or imported into the United States

products and services that infringe the ’751 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, , e.g., e.g., Amazon Kindle, Amazon Photo, Amazon

Drive, Amazon Prime Music, Amazon Music Unlimited, Amazon devices on which they

operate (e.g., Fire, Echo, Kindle, Amazon servers, etc.), and all versions and variations

thereof since the issuance of the ’751 Patent (“Accused Instrumentalities”).

       29.     Defendant has directly infringed and continues to infringe the ’751 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Defendant uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       30.     For example, the Accused Instrumentalities infringe Claim 1 (and certain of

its dependents) of the ’751 Patent. Only claim 1 and certain of its dependents claims are

asserted in this action. One non-limiting example of the Accused Instrumentalities’

infringement is presented below:

       31.     The Accused instrumentalities include “[a] communication apparatus

configured to transmit data to an apparatus.” For example, the Accused Instrumentalities

communicate and transfer a document stored on one device (e.g. desktop computer, laptop

computer, tablet, mobile smart phone, server with Amazon software) to another device (e.g.




                                            15
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 16 of 28



desktop computer, laptop computer, tablet, mobile smart phone, server with Amazon

software):




https://www.amazon.com/gp/help/customer/display.html?nodeId=20209827.

       32.    The Accused instrumentalities include a communication apparatus

comprising “a hardware storage medium configured to store management information of

data to be transferred to the apparatus.” For example, Amazon Drive client (e.g., on a

desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server both include hardware

storage and are each an example of a first hardware storage medium and are also each an

example of a second hardware storage medium. The second hardware storage medium is

configured to store management information, including, e.g., one or more of the

information depicted below.




                                           16
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 17 of 28




https://little418.com/2017/07/moving-out-of-amazon-drive.html

         33.   The Accused instrumentalities include a communication apparatus

comprising “a communicator configured to communicate data with the apparatus.” For

example, the Amazon Drive client (e.g., on a desktop, laptop, smart phone, tablet, etc.) and

Amazon Drive server each includes a communicator configured to communicate with each

other.




                                            17
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 18 of 28



       34.     The Accused instrumentalities include a communication apparatus

comprising “a detector configured to detect whether the communication apparatus and the

apparatus are connected.” For example, Amazon Drive client (e.g., on a desktop, laptop,

smart phone, tablet, etc.) and Amazon Drive server each includes a detector that detects

whether they are connected. For example, below screen capture from an Amazon Drive

client indicates whether there is any “internet connection.”




                                            18
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 19 of 28



       35.    The Accused instrumentalities include a communication apparatus

comprising “an editor configured to select certain data to be transferred and to edit the

management information based on the selection without regard to the connection of the

communication apparatus and the apparatus.” For example, Amazon Drive client (e.g., on

a desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server each includes an

editor configured to select certain data to be transferred and to edit the management

information based on the selection without regard to the connection to each other. For

example, Amazon Drive client allows such a selection, as illustrated below.




                                           19
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 20 of 28



       36.     The Accused instrumentalities include a communication apparatus

comprising “a controller configured to control transfer of the selected data stored in the

communication apparatus to the apparatus via the communicator based on the management

information edited by the editor when the detector detects that the communication

apparatus and the apparatus are connected.” For example, Amazon Drive client (e.g., on a

desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server each includes a

controller configured to control transfer of the selected data based on the management

information edited by the editor when the detector detects that the two are connected.




       37.     The Accused instrumentalities include a communication apparatus

comprising a controller configured to “compare the management information edited by the

editor with management information of data stored in the apparatus.” For example,


                                            20
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 21 of 28



management information, including, e.g., one or more of the information depicted below,

are compared to transmit data based on result of the comparison.




https://little418.com/2017/07/moving-out-of-amazon-drive.html

       38.      The Accused instrumentalities include a communication apparatus

comprising a controller configured to “determine a size of the selected data in the

communication apparatus.” For example, the Amazon Drive client (e.g., on a desktop,

laptop, smart phone, tablet, etc.), will only transmit data if space remains in the Amazon

Drive server:




                                           21
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 22 of 28




       39.    The Accused instrumentalities include a communication apparatus

comprising a controller configured to “transmit data in the communication apparatus based

on result of the comparison and the determination.” For example, Amazon Drive client

(e.g., on a desktop, laptop, smart phone, tablet, etc.) and Amazon Drive server each

includes a controller configured to control transfer of the selected data based on the

management information edited by the editor and the determination as to size.




                                           22
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 23 of 28




       40.     Defendant has had knowledge of the ’751 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Defendant will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’ 751 Patent.

       41.     Defendant’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce users

of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

customary way to infringe the claims of the ’751 Patent. Use of the Accused




                                             23
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 24 of 28



Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’751 Patent.

       42.     For example, Defendant explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of synchronizing settings

among multiple devices. Defendant also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’751 Patent. Defendant specifically

intended and was aware that the normal and customary use of the Accused Instrumentalities

on compatible systems would infringe the ’751 Patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through its user manuals, product support, marketing materials,

demonstrations, installation support, and training materials to actively induce the users of

the accused products to infringe the ’ 751 Patent. Accordingly, Defendant has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’ 751 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’ 751 Patent. Accordingly, Defendant

has been (since at least as of filing of the original complaint), and currently is, inducing

infringement of the ’ 751 Patent, in violation of 35 U.S.C. § 271(b).

       43.     For similar reasons, Defendant also infringes the ’751 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the




                                            24
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 25 of 28



components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such components

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. For example, Defendant supplies or causes

to be supplied in or from the United States all or a substantial portion of the hardware and

software components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to combine multiple

Teradata servers into an infringing system) outside of the United States.

       44.     Defendant has also infringed, and continues to infringe, claims of the ’751

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or using

the systems, of the ’751 Patent, and constitute a material part of the invention. Defendant

knows the components in the Accused Instrumentalities to be especially made or especially

adapted for use in infringement of the ’751Patent, not a staple article, and not a commodity

of commerce suitable for substantial noninfringing use. For example, the ordinary way of

using the Accused Instrumentalities infringes the patent claims, and as such, is especially

adapted for use in infringement. Accordingly, Defendant has been, and currently is,

contributorily infringing the ’751 Patent, in violation of 35 U.S.C. § 271(c).

       45.     Defendants also indirectly infringe the ’751 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’ 751 Patent and are

not a staple article or commodity of commerce suitable for substantial non-infringing use,

and where such components are uncombined in whole or in part, knowing that such




                                             25
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 26 of 28



components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’751 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities are

designed to operate as the claimed system and apparatus, the Accused Instrumentalities

have no substantial non-infringing uses, and any other uses would be unusual, far-fetched,

illusory, impractical, occasional, aberrant, or experimental. For example, Defendant

supplies or causes to be supplied in or from the United States all or a substantial portion of

the hardware and software components that are especially made or especially adapted for

use in the Accused Instrumentalities, where such hardware and software components are

not staple articles or commodities of commerce suitable for substantial noninfringing use,

knowing that such components are so made or adapted and intending that such components

are combined outside of the United States, as evidenced by Defendant’s own actions or

instructions to users in, e.g., combining multiple Teradata servers into infringing systems,

and enabling and configuring the infringing functionalities of the Accused

Instrumentalities.

       46.     As a result of Defendant’s infringement of the ’751 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for each

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by each Defendant, together with interest and costs as fixed by the Court.




                                             26
     Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 27 of 28



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that each Defendant has infringed, either

literally and/or under the doctrine of equivalents, the ’675 Patent and the ’751 Patent

(collectively, “asserted patents”);

        b.      A permanent injunction prohibiting each Defendant from further acts of

infringement of the asserted patents;

        c.      A judgment and order requiring each Defendant to pay Plaintiff its damages,

costs, expenses, and prejudgment and post-judgment interest for its infringement of the

asserted patents, as provided under 35 U.S.C. § 284;

        d.      A judgment and order requiring each Defendant to provide an accounting

and to pay supplemental damages to Data Scape, including without limitation, prejudgment

and post-judgment interest;

        e.      A judgment and order finding that this is an exceptional case within the

meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

each Defendant; and

        f.      Any and all other relief as the Court may deem appropriate and just under

the circumstances.

                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.




                                             27
   Case 6:19-cv-00314-ADA Document 1 Filed 05/21/19 Page 28 of 28




Dated: May 21, 2019                   Respectfully submitted,


                                      /s/ Marc A. Fenster
                                       Marc A. Fenster

                                      Marc A. Fenster (CA SBN 181067)
                                      Email: mfenster@raklaw.com
                                      Reza Mirzaie (CA SBN 246953)
                                      Email: rmirzaie@raklaw.com
                                      Brian D. Ledahl (CA SBN 186579)
                                      Email: bledahl@raklaw.com
                                      Paul A. Kroeger (CA SBN 229074)
                                      Email: pkroeger@raklaw.com
                                      C. Jay Chung (CA SBN 252794)
                                      Email: jchung@raklaw.com
                                      Philip X. Wang (CA SBN 262239)
                                      Email: pwang@raklaw.com
                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90025
                                      Telephone: (310) 826-7474
                                      Facsimile: (310) 826-6991

                                      Attorneys for Plaintiff
                                      Data Scape Limited




                                 28
